Case 1:19-cv-00349-TH-ZJH Document 9 Filed 09/09/20 Page 1 of 2 PageID #: 75



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JOSE ALFREDO PORRAS-MUNIZ                         §

VS.                                               §                 CIVIL ACTION NO. 1:19cv349

WARDEN FCC BEAUMONT LOW                           §

                  ORDER OVERRULING OBJECTIONS AND ADOPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Jose Alfredo Porras-Muniz, proceeding pro se, filed the above-styled petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and

applicable orders of this Court. The Magistrate Judge has submitted a Report and Recommendation

of United States Magistrate Judge recommending that a motion to dismiss filed by the respondent

be granted.

       Petitioner complains of two disciplinary hearings held concerning incident report 3117044.

While petitioner was found guilty following the first disciplinary hearing, the results of that hearing

were expunged. As a result, the Magistrate Judge concluded petitioner’s complaints about the first

hearing were moot. With respect to the second hearing, the Magistrate Judge found that as petitioner

did not actually request a staff representative or witnesses at this hearing, he was not denied due

process of law. The Magistrate Judge further concluded petitioner did not have a constitutional right

to a staff representative and that as petitioner had not identified any witnesses he wanted to testify

on his behalf or described the testimony they would have given, he had not demonstrated he suffered

prejudice as a result of not being able to call witnesses.

       Given that the results of the first hearing were expunged, the court agrees that any complaints

petitioner has regarding this hearing are moot. In his objections, petitioner states he did request

witnesses at his second hearing. He also identifies the witnesses and states they were prepared to

rebut the charges against him. Petitioner’s contention is not supported by the record. The Discipline

Hearing Officer’s report regarding the second hearing states petitioner did not request witnesses.
Case 1:19-cv-00349-TH-ZJH Document 9 Filed 09/09/20 Page 2 of 2 PageID #: 76



Moreover, even if it assumed petitioner did request witnesses at the hearing, he has not shown there

is a reasonable probability the result of the proceeding would have been different if the witnesses he

identified had testified on his behalf. As a result, he has not shown he suffered prejudice as a result

of being denied witnesses. See Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th Cir. 1997)

(upholding denial of habeas relief where petitioner failed to demonstrate prejudice as a result of

being denied a procedural protection).

                                               ORDER

        Accordingly, petitioner’s objections are OVERRULED.               The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. The motion to dismiss is GRANTED. A final judgment shall be entered dismissing

the petition.

        SIGNED this the 9 day of September, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
